Citation Nr: 0906502	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for cardiac arrhythmia, 
including as secondary to residuals of scarlet fever and 
pneumonia.  

2.	Entitlement to service connection for hypertension, 
including as secondary to residuals of scarlet fever and 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.

In April 2007, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in July 2007 and August 
2008 for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent objective medical evidence of record shows 
that cardiac arrhythmia was not incurred in service, was not 
related to a disease or injury in service and was not caused 
or aggravated by a service-connected disability.  

3.	The competent objective medical evidence of record shows 
that hypertension was not incurred in service, was not 
related to a disease or injury in service, did not manifest 
within one year after service and was not caused or 
aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.	Cardiac arrhythmia was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.	Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the Veteran was initially sent a VCAA letter in 
December 2003.  In March 2006, the Veteran was sent a letter 
informing him of the provisions as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An additional VCAA 
letter was sent in August 2007.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that the timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the VCAA notice have essentially cured the 
error.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a March 2008 and a September 
2008 supplemental statement of the case.  Additionally, any 
error regarding the Dingess notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board further finds that the RO 
complied with its July 2007 and August 2008 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO has obtained 
service treatment records, DD Form 214, private medical 
records and VA medical records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in November 2007 and 
September 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts the cardiac arrhythmia and hypertension 
should be service connected.  He contends that cardiac 
arrhythmia and hypertension are related to treatment for 
pneumonia and scarlet fever in service. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

The Board notes that in June 1991, the Board denied the 
Veteran's claims for service connection for residuals of 
pneumonia and scarlet fever.  As referenced previously, for a 
disability to be service connected on a secondary basis there 
must be causation or aggravation by a service connected 
disability.  As the residuals of scarlet fever and pneumonia 
are not service connected, the Board finds that cardiac 
arrhythmia and hypertension cannot be service connected on a 
secondary basis to either scarlet fever or pneumonia.  As 
such, the Board will only further address direct service 
connection for cardiac arrhythmia and hypertension. 

The service records include documentation from the Surgeon 
General, Department of the Army revealing that the Veteran 
was treated for pneumonia and scarlet fever in service.  The 
service treatment records do not show a diagnosis of or 
treatment for cardiac arrhythmia or hypertension in service.  

The post-service medical records show evidence of cardiac 
arrhythmia and a diagnosis of hypertension.  For certain 
chronic disorders, including hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  In this case, the 
medical evidence does not show that hypertension manifested 
within one year of service.  In fact, the medical evidence 
shows that hypertension was first diagnosed and treated in 
the 1980s, several years after service.  Therefore, service 
connection for hypertension is not presumed.  

The Veteran's private family physician in October 2003 
indicated that scarlet fever and pneumonia were contributing 
factors to the Veteran's cardiac arrhythmia and hypertension.  
In December 2003, the same private physician indicated that 
he had treated the Veteran since 1991 for hypertension and 
noted that the Veteran was treated for scarlet fever and 
pneumonia in service.  The physician opined that scarlet 
fever and pneumonia may be contributing factors to the 
Veteran's hypertension and present cardiac arrhythmia.  The 
same physician also submitted a letter in August 2005.  It 
was the physician's opinion that his underlying treatment for 
scarlet fever and pneumonia during WWII were contributing 
factors to his hypertension and cardiac arrhythmia.  The 
physician opined that the cardiac arrhythmia and hypertension 
were to a certain degree of medical uncertainty, related to 
the Veteran's developing scarlet fever and pneumonia in 
service.  

In a January 2006 letter, a home health care provider for the 
Veteran's wife indicated that she observed the Veteran and 
that in her opinion hypertension and arrhythmias should be 
included as she had observed the after affects.  

In the November 2007 VA Compensation and Pension Examination, 
a cardiologist reviewed the claims file.  The examiner noted 
that the Veteran had scarlet fever and pneumonia in service.  
The Veteran was not told that he had a heart murmur in 
service.  He was diagnosed with hypertension in the 1980s and 
had been on medical therapy for hypertension since the 1990s.  
The examiner examined the Veteran and diagnosed him with 
essential hypertension.  The examiner noted that scarlet 
fever could be related to a history of arrhythmia via 
rheumatic valve disease that could possibly cause atrial 
arrhythmias.  The examiner found, however, that there was no 
current evidence of this in the Veteran's case.  The examiner 
reviewed Holter monitoring and an echocardiogram (ECHO).  The 
examiner concluded that it was less likely as not that the 
episode of scarlet fever in service was related to the 
current occurrence of arrhythmia.  The examiner also opined 
that there was no evidence that hypertension was related to 
the episode of scarlet fever in service.  

In February 2008, an additional cardiologist submitted an 
addendum and noted that the ECHO, without evidence of 
rheumatic heart disease from the episode of scarlet fever in 
service makes it less likely than not that the arrhythmias 
were related to scarlet fever.  The cardiologist also noted 
that no significant arrhythmias were seen on the 24-hour 
Holter monitor.  

In the September 2008 VA Compensation and Pension 
Examination, a cardiologist reviewed the claims file and 
interviewed the Veteran.  He noted that the Veteran did not 
received cardiac medication for cardiac arrhythmia until 
early 1990 when he started on hypertension medication.  
Hypertension was diagnosed in the mid-1980s.  The Veteran 
reported that he had never been diagnosed with high blood 
pressure between 1946 and 1980.  The Veteran had a normal 
Holter and ECHO in January 2008.  The ECHO did not show 
evidence of longstanding hypertension, including no evidence 
of left ventricular hypertrophy and normal LV systolic 
function, and unremarkable valves.  The Veteran also had 
normal renal function in March 2008.  The examiner found that 
the Veteran had not been treated for or admitted for cardiac 
arrhythmia.  The ECHO did not show any valvular pathology 
that could be secondary to scarlet fever.  The examiner was 
unable to make etiologic claims because there was no 
documentation of arrhythmia.  The examiner concluded that the 
pneumonia while in service under no circumstances could have 
impacted the cardiac arrhythmia diagnosed more than 30 years 
later.  

Regarding hypertension, the examiner opined that hypertension 
was diagnosed more than 30 years after service.  The ECHO and 
renal function tests made it impossible to consider that he 
could have developed hypertension during service, shortly 
after service or that service aggravated his disability.  The 
Veteran was diagnosed with essential hypertension.  The 
examiner concluded that the pneumonia while in service under 
no circumstances could have impacted the hypertension 
diagnosed more than 30 years later.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the Board finds that the private opinions in 
October 2003, December 203 and August 2005 are of less 
probative value than the VA opinions.  There is no indication 
in the private opinions that the claims file or the service 
treatment records were reviewed.  The private physician, as 
well as the home health care provider, also did not include a 
rational for their opinions.  There is also no indication 
that the private physician was specialist other than a family 
physician.  The Board notes that the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).

The VA opinions, in contrast, show that the entire claims 
file, including the service treatment records were reviewed 
prior to making an opinion regarding the etiology of the 
Veteran's disabilities.  The VA examiners were cardiologists 
and an endocrinologist and gave detailed rationales for their 
opinions, specifically the amount of time between service and 
onset of the current disabilities.  In sum, the Board 
attaches significant probative value to the VA opinions 
because they are well reasoned, included a review of the 
claims file, and are within the examiner's area of expertise.  
Therefore, the Board finds the VA opinions to be more 
credible and probative.  The Board concludes, consistent with 
the VA opinions, that the Veteran's cardiac arrhythmia and 
hypertension were not related to service, including treatment 
for scarlet fever and pneumonia in service.  

The Board has considered the Veteran's contention that a 
relationship exists between his cardiac arrhythmia and 
hypertension, however, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service or a service-connected disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board concluded that the preponderance of the evidence is 
against the Veteran's claims and the benefit-of-the-doubt 
rule does not apply.  The Veteran's claims for service 
connection for cardiac arrhythmia and hypertension must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cardiac arrhythmia, including as 
secondary to residuals of scarlet fever and pneumonia is 
denied.  

Service connection for hypertension, including as secondary 
to residuals of scarlet fever and pneumonia is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


